 In the Matter of REHNBERG-JACOBSON MFG. CO., INC.andCONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. 13-B-32411.-Decided January 7,1946Mr. Axel Rehnberg,of Rockford, Ill., for the Company.Mr. John W. Hindmzarsh,of Riverton, Ill., for the C. I. O.Mr. E. J. Reid,of Chicago, Ill., andMessrs. F. J. MorrisandB. C.Bailey,of Rockford, Ill., for the I. A. M.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of Industrial Organizations,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of Rehnberg-Jacobson Mfg. Co., Inc., Rockford, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John R. Hill, Trial Examiner.The hearing was held at Rockford, Illinois, on October 5, 1945.Atthe hearing, the Trial Examiner granted a motion to intervene made byInternational Association of Machinists, District Lodge No. 101, hereincalled the I. A. M.The Company, the C. I. 0., and the I. A. M. ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at' the hearing are free from prejudicial error, and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRehnberg-Jacobson Mfg. Co., an Illinois corporation, is engagedin the designing and manufacturing of special machinery. Its prin-65 N. L. R. B., No. 47.230 ' REHNBERG-JACOBSON MFG. CO., INC.231cipalplant,located at Rockford, Illinois, is involved in this proceeding.During the year 1944, the Company used raw materials consistingprincipallyof steel, bronze, and aluminum, valued inexcessof $100,000,all of which was shipped to the Company's plant from points withinthe State of Illinois.During the same period, the Company manu-factured finished products valued at approximateley $500,000, of whichapproximately 85 percent was shipped to points outside the State ofIllinois.The Company admits, and we find, that it is engaged incommercewithin the meaning of the National Labor Relations Act.11. TI IE, 01i01NIZATIONS INVOLVEDCongress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.International Association of Machinists, District Lodge No. 101, isa labor organization admitting to membership employees of theCompany.Iii.TIIE QUESTION CONCERNING REPRESENTATIONOn October 1, 1943, the Company and the I. A. M. entered into acollective bargaining contract covering the Company's production andmaintenance employees.The contract provided that it was to be ineffect for a period of 1 year, and that it was to be automatically re-newed from year to year thereafter unless either party gave thirty(30) days' written notice of it, desire to amend the contract.On Au-gust 27, 1945, the C. I. O. notified the Company that it representeda majority of its employees and requested the Company not to nego-tiate or renew any contract covering these employees until the disputeas to their representation was settled by an election conducted by thisBoard.The Company made no reply. On August 31,1945, the C. 1. 0.filed the petition herein. * At the hearing, the Company stated that itrefuses to recognize the C. I. O. as the representative of its employeesbecause of the Company's contract with the I. A. M. The I. A. M.contends that that contract constitutes a bar to a present determina-tion of representatives.Inasmuch as the C. I. O.'s representationclaim was presented to the Company prior to the operative date ofthe automatic renewal provision of the contract, we find that thecontract is not a bar to the present proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate?'The Field Examiner reported that the C I 0 submitted 39 application cards,and thatthe cards were dated in August 1945There are approximately 60 employees in the unitalleged by the C I. 0 to be appropriate. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees at the Company'sRockford, Illinois, plant, including working foremen,2 watchmen, andtruck drivers, but excluding office and clerical employees, the officejanitress, the employees in the engineering and sales departments, theproduction superintendent, machining superintendent, assistant pro-duction superintendent, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rehnberg-JacobsonMfg. Co., Inc., Rockford, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,2The I A M. relies upon its contract as evidence of its interest.The parties agree,and the evidence indicates that the working foremen do not possess supervisory authoritywithin the meaning of our customary definition. REHNBERG-JACOBSON AIFG. CO., INC.233and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Congress of Industrial Or-ganizations, or by International Association of Machinists, DistrictLodge No. 101, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.